                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 18-61984-CIV-MORENO/SELTZER

POLLY BASSETT,

       Plaintiff ,

vs.

WAL-MART STORES EAST, L.P.,

     Defendant.
________________________________/

                                           ORDER

       THIS CAUSE has come before the Court upon Plaintiff’s Second Motion to Compel

Responses to Discovery to Defendant, Wal-Mart Stores East, L.P. [DE 14]. The Motion

to Compel addresses several responses that Wal-Mart provided to Plaintiff’s First Request

for Production of Documents, specifically Request Nos. 15-18 and 20.

       Request No. 15 seeks production of the store layout of the Premises presently,

including store layout map(s) and aisle layout map(s). In that the incident involving Plaintiff

occurred at the entrance to the store, the Court agrees that the information sought in this

Request is not relevant to any claim or defense in the case and is not proportional to the

needs of the case. Nevertheless, in its Response Memorandum [DE 21] Wal-Mart states

that it will produce the store’s floor plan. Accordingly, the Motion to Compel a response to

Request No. 15 will be denied.

       Request Nos. 16 and 17 seek production of any and all documents that reflect the

store camera layout map(s) both on the day of the incident and presently. Wal-Mart’s

counsel has represented in its Response Memorandum [DE 21] that it has confirmed that
there are no documents reflecting the store camera map for the date of the incident, nor

is there a store camera map of the premises presently. In that there are no responsive

documents to be produced, the Motion to Compel responses to Request Nos. 16 and 17

will be denied.

       Subsequent to receiving the Motion to Compel, Wal-Mart withdrew its objection to

producing video of the incident before Plaintiff’s deposition and did produce two hours of

CCTV video showing an unobstructed view of the location of Plaintiff’s incident for the

period from one hour before to one hour after Plaintiff’s incident. Accordingly, Request No.

18 has been responded to and the Motion to Compel as to that Request will be denied.

       Finally, Request No. 20 seeks production of any and all video footage of the

premises on the date of the incident. Plaintiff seeks 24 hours of video for the entire

premises, despite the fact that her incident occurred within a few steps of the front door of

the store [DE 14-2]. Wal-Mart has produced two hours of video of the location of Plaintiff’s

incident and six clips of an employee’s cell phone video and states that there is no

additional preserved video. To the extent Plaintiff’s Request seeks production of video of

locations not reasonably related to the location of the incident, the Motion to Compel as to

Request No. 20 will be denied.

       Plaintiff argues that she had requested preservation of 24 hours of video and that

the video produced shows that, prior to Plaintiff’s entering the store, shopping carts

covered the location where Plaintiff eventually walked. Plaintiff seeks additional video

because she has an “understanding” that “the Defendant brought in shopping carts that

were outside in the rain and placed them inside without cleaning or wiping them off.



                                             2
Therefore, the Defendant is presently believed to have created the dangerous condition

that cause the Plaintiff to fall. . . .” [DE 14].

       Wal-Mart states that it has produced all preserved video of the incident in question.

The Court can only conclude, therefore, that there is no additional video of the incident.

Accordingly, the Court declines to determine whether a longer length of video would or

would not be relevant to Plaintiff’s claims. In that the Court cannot compel production of

what does not exist, Plaintiff’s Motion to Compel a better response to Request No. 20 will

be denied.

       For the foregoing reasons, it is hereby

       ORDERED AND ADJUDGED that Plaintiff’s Second Motion to Compel Responses

to Discovery to Defendant, Wal-Mart Stores East, L.P. [DE 14] is DENIED.

       DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 17th day of

December 2018.




Copies furnished counsel via CM/ECF




                                                    3
